Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and they are presented for examination.
Response to 112 second paragraphs, the amended limitation is overcome the 112 paragraph in the previous office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 10, 11, 12, 13, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tye (US 2018/0349145 A1) in view of Pratapa (US 2016/0142219 A1) further in view of Zhao (US 2018/0074727).
As to claims 1 and 11, Tye teaches a kernel agent configured to dispatch a compute kernel for execution, the kernel agent comprising:
Circuitry (processor) configured a reference kernel dispatch packet (a packet for dispatching a kernel is referred to as a “kernel dispatch packet”, paragraph [20]; Next, a command processor processes a first packet which causes a kernel to be launched, paragraphs [47-48]);
circuitry configured to process the reference kernel dispatch packet to determine kernel dispatch information (a command processor processes a first packet which causes a kernel to be launched, paragraphs [47-48]; Fig.7, symbols 705- 720);
circuitry configured to store the kernel dispatch information (the first packet is an architected queuing language (AQL) packet, paragraph [36-40]); and
circuitry configured to dispatch a kernel from among the plurality of kernels based on the kernel dispatch information (process a first packet cause a kernel to be launch, Fig. 6; It is noted that the given queue will be processed by a command processor that is responsible for dispatching kernels on a specific compute unit or processing unit, paragraphs [23-24]).

Tye does not teach circuitry configured to receive a reference kernel dispatch packet. However, Pratapa teaches circuitry configured to receive a reference kernel dispatch packet (the kernel may reference a routing table as (the packets of the eMBMS MCAST traffic are received that indicates packets of the eMBMS MCAST traffic are to be routed from the WAN interface to the LAN interface and based on the indication in the routing table may route the received packets of the eMBMS MCAST traffic from the WAN interface to the LAN interface, paragraphs [46-55]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of circuitry configured to receive a reference kernel dispatch packet as taught by Pratapa to provide ability to route packets regardless of source address may improve the functioning of the soft AP computing devices by reducing and/or eliminating packet loss due to source addressing issues of eMBMS MCAST traffic.
Tye and Pratapa do not teach wherein the kernel dispatch information is common to a plurality of kernels. However, Zhao teaches Wherein the kernel dispatch information is common to a plurality of kernels (a computation may be a common operation implemented by multiple device-specific kernels. Multiple heterogeneous processing devices may be configured to execute a computation on a data set. Outputs of a stage of execution of the computation by a heterogeneous processing device may be passed as an input to a same or different type of heterogeneous processing device. The data set and outputs may be divided into data partitions at each stage of the computation and dispatched to privatized memories of the heterogeneous processing device, paragraphs [28-30]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of wherein the kernel dispatch information is common to a plurality of kernels as taught by Shao to allow managing access to the storage memory and the processor efficiency to read data from and write data to the storage memory



As to claims 2 and 12, Tye teaches circuitry configured to receive a condensed kernel dispatch packet (a packet for dispatching a kernel is referred to as a “kernel dispatch packet”, paragraph [20]; Next, a command processor processes a first packet which causes a kernel to be launched, paragraphs [47-48]);
circuitry configured to process the condensed kernel dispatch packet to retrieve the stored kernel dispatch information (a command processor processes a first packet which causes a kernel to be launched, paragraphs [47-48]; Fig. 7, symbols 705- 720); and
circuitry configured to dispatch [[the kernel, based on the retrieved kernel dispatch information (process a first packet cause a kernel to be launch, Fig. 6).
circuitry configured to receive a reference kernel dispatch packet (Upon receiving the MCAST routing rules and eMBMS MCAST traffic in block 334, or in response to determining MCAST routing rules are available (i.e., determination block 324="Yes"), in block 336 the kernel executing in a processor of the softAP computing device may route the eMBMS MCAST traffic to the LAN interface from the WAN interface according to the MCAST routing rules. For example, the kernel may reference a routing table as the packets of the eMBMS MCAST traffic are received that indicates packets of the eMBMS MCAST traffic are to be routed from the WAN interface to the LAN interface and based on the indication in the routing table may route the received packets of the eMBMS MCAST traffic from the WAN interface to the LAN interface, paragraphs [46-55]).
 It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of circuitry configured to receive a reference kernel dispatch packet as taught by Pratapa to provide ability to route packets regardless of source address may improve the functioning of the softAP computing devices by reducing and/or eliminating packet loss due to source addressing issues of eMBMS MCAST traffic.

As to claims 3 and 13, Tye teaches 
circuitry configured to receive a condensed kernel dispatch packet (a packet for dispatching a kernel is referred to as a “kernel dispatch packet”, paragraph [20]; Next, a command processor processes a first packet which causes a kernel to be launched, paragraphs [47-48]);
circuitry configured to process the condensed kernel dispatch packet to retrieve the kernel dispatch information and to determine difference information (a command processor processes a first packet which causes a kernel to be launched, paragraphs [47-48]; Fig. 7, symbols 705- 720; A packet which launches the first task , when the packet is dequeued , can be referred to herein as an " ordinary packet ” to differentiate from a " continuation packet ”, paragraphs [20-22]);
circuitry configured to modify the retrieved kernel dispatch information based on the difference information (an ordinary packet contains or references a continuation packet and a target queue ID, paragraphs [20-22]); and
circuitry configured to dispatch a kernel, based on the modified retrieved kernel dispatch information (a continuation packet is referenced directly by a first task (modified retrieved kernel dispatch information), abstract; paragraphs [30- 33]; process a first packet cause a kernel to be launch, Fig. 6).

As to claims 4 and 14, Tye teaches the kernel agent of claim 1, further comprising:
circuitry configured to receive a condensed kernel dispatch packet (a packet for dispatching a kernel is referred to as a “kernel dispatch packet”, paragraph [20]; Next, a command processor processes a first packet which causes a kernel to be launched, paragraphs [47-48]);
circuitry configured to process the cond13ensed kernel dispatch packet to retrieve the stored kernel dispatch information and to retrieve stored second kernel dispatch information (a command processor processes a first packet which causes a kernel to be launched, paragraphs [47-48]; Fig. 7, symbols 705- 720; A packet which launches the first task , when the packet is dequeued , can be referred to herein as an " ordinary packet ” to differentiate from a " continuation packet ”, paragraphs [20-22]); and
circuitry configured to dispatch a kernel based on the retrieved kernel execution information, and to dispatch a second kernel based on the retrieved second kernel information (when the kernel completes, the kernel specifies a continuation packet and where to enqueue the continuation packet (block 515). Next, a command processor dequeues and executes the continuation packet (block 520). The continuation packet invokes a kernel that performs a continuation analysis task (CAT) to enqueue one or more second packets (block 525). In one embodiment, the command processor is a thread running on a multithreaded command processor. The command processor is tightly integrated within the GPU memory system and the GPU's task scheduling and completion interfaces. Accordingly, executing the CATs on the CP is more efficient than performing similar functionality on the CPU host. After block 525, method 500 ends, paragraphs [38-48]. a continuation packet is referenced directly by a first task (modified retrieved kernel dispatch information), abstract; paragraphs [30- 33]; process a first packet cause a kernel to be launch, Fig. 6).

As to claim 6, Tye teaches a reference state buffer, wherein the kernel dispatch information is stored in the reference state buffer (the first packet is an architected queuing language (AQL)packet, paragraph [36-40]).

As to claim 9, Tye teaches further comprising circuitry configured to receive the reference kernel dispatch packet from a host processor (when the packet is dequeued, can be referred to herein as an " ordinary packet” to differentiate from a " continuation packet”, paragraphs [20-22]).

As to claim 10, Pratapa teaches  the reference kernel dispatch packet comprises architected queuing language (AQL) fields (Upon receiving the MCAST routing rules and eMBMS MCAST traffic in block 334, or in response to determining MCAST routing rules are available (i.e., determination block 324="Yes"), in block 336 the kernel executing in a processor of the softAP computing device may route the eMBMS MCAST traffic to the LAN interface from the WAN interface according to the MCAST routing rules. For example, the kernel may reference a routing table as the packets of the eMBMS MCAST traffic are received that indicates packets of the eMBMS MCAST traffic are to be routed from the WAN interface to the LAN interface and based on the indication in the routing table may route the received packets of the eMBMS MCAST traffic from the WAN interface to the LAN interface, paragraphs [46-55]).

As to claim 16, Pratapa teaches  the kernel agent stores the kernel dispatch information in a reference state buffer (Upon receiving the MCAST routing rules and eMBMS MCAST traffic in block 334, or in response to determining MCAST routing rules are available (i.e., determination block 324="Yes"), in block 336 the kernel executing in a processor of the softAP computing device may route the eMBMS MCAST traffic to the LAN interface from the WAN interface according to the MCAST routing rules. For example, the kernel may reference a routing table as the packets of the eMBMS MCAST traffic are received that indicates packets of the eMBMS MCAST traffic are to be routed from the WAN interface to the LAN interface and based on the indication in the routing table may route the received packets of the eMBMS MCAST traffic from the WAN interface to the LAN interface, paragraphs [46-55]).

As to claim 19, Pratapa teaches  the reference kernel dispatch packet comprises architected queuing language (AQL) fields (Upon receiving the MCAST routing rules and eMBMS MCAST traffic in block 334, or in response to determining MCAST routing rules are available (i.e., determination block 324="Yes"), in block 336 the kernel executing in a processor of the softAP computing device may route the eMBMS MCAST traffic to the LAN interface from the WAN interface according to the MCAST routing rules. For example, the kernel may reference a routing table as the packets of the eMBMS MCAST traffic are received that indicates packets of the eMBMS MCAST traffic are to be routed from the WAN interface to the LAN interface and based on the indication in the routing table may route the received packets of the eMBMS MCAST traffic from the WAN interface to the LAN interface, paragraphs [46-55]).

As to claim 20, Tye teaches the reference kernel dispatch packet comprises architected queuing language (AQL) fields (command processor processes a first packet which causes a kernel to be launched (block 510). In one embodiment, the first packet is an architected queuing language (AQL) packet, paragraphs [40-41]).

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tye (US 2018/0349145 A1) in view of Pratapa (US 2016/0142219 A1) further in view of Zhao (US 2018/0074727)further in view of Brewer (US 2021/0055964 A1).
As to claim 7, Tye, Pratapa and Zhao do not teach a scratch random access memory (RAM), wherein the kernel agent stores the kernel dispatch information in the scratch RAM. However, Brewer teach a scratch random access memory (RAM), wherein the kernel agent stores the kernel dispatch information in the scratch RAM (the dispatch interface 225 has received a work descriptor packet (602), has ensured that the correct kernel configuration is loaded, has determined that the XID and TID pools are non-empty, obtaining the XID and TID values for a new work thread from TID and XID pools stored in registers 475 within the dispatch interface, paragraphs [280-283]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of a scratch random access memory (RAM), wherein the kernel agent stores the kernel dispatch information in the scratch RAM as taught by Brewer into Tye and Pratapa to provide to support efficient looping, and to minimize idle time.

As to claim 8, Brewer teaches wherein the kernel agent comprises a graphics processing unit (GPU) (As the term processor or controller is used herein, a processor 110, 300 may include use of a single integrated circuit ("IC"), or may include use of a plurality of integrated circuits or other components connected, arranged or grouped together, such as controllers, microprocessors, digital signal processors ("DSPs"), array processors, graphics or image processors, parallel processors, multiple core processors, custom ICs, application specific integrated circuits ("ASICs"),paragraph [311-314]).

As to claim 17, Brewer teaches the kernel agent stores the kernel dispatch information in a scratch random access memory (RAM) on the kernel agent (Tile memory 325 is typically partitioned into regions. A small tile memory region RAM stores information required for memory region access. Each region represents a different variable in a kernel, paragraphs [218-220]). 

As to claim 18, Brewer teaches the kernel agent comprises a graphics processing unit (GPU) (such as controllers, microprocessors, digital signal processors ("DSPs"), array processors, graphics or image processors, parallel processors, multiple core processors, paragraphs [310-312]).

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following claim is drafted by the examiner and considered to distinguish patentably over the art of record in this application, the proposed claim presented to applicant for consideration and would allow if the other in depend claims are amended similar as proposed claim 1. 

1. (Currently Amended) A kernel agent configured to dispatch a
compute kernel for execution, the kernel agent comprising:
circuitry configured to receive a reference kernel dispatch packet;
circuitry configured to process the reference kernel dispatch packet to determine kernel dispatch information, wherein the kernel dispatch information is common to a plurality of kernels;
circuitry configured to store the kernel dispatch information; and
circuitry configured to dispatch a kernel from among the plurality of kernels
based on the kernel dispatch information;
circuitry configured to receive a condensed kernel dispatch packet;
circuitry configured to process the condensed kernel dispatch packet to retrieve the kernel dispatch information and to determine difference information;
circuitry configured to modify the retrieved kernel dispatch information based on the difference information; and
circuitry configured to dispatch a first kernel for the condensed kernel dispatch packet, based on the modified retrieved kernel dispatch information;
a reference state buffer, wherein the kernel dispatch information is stored in the reference state buffer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached Monday-Tuesday, Thursday- Friday from 8:30Am -5:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195